Dunn and Cartwright, JJ., dissenting: In some jurisdictions it has been held that even though an owner.of real estate has authorized another to sell it, the latter cannot execute a contract of sale which will be binding on the owner. This court, however, has held in Johnson v. Dodge, 17 Ill. 433, that authority from the owner to sell land included the necessary and usual means to make a binding contract in the name of the principal, and in Hemstreet v. Burdick, 90 Ill. 444, that a power of attorney to sell land conferred power to convey it. To the same effect is Peabody v. Hoard, 46 Ill. 242. We do not think these cases should now be overruled. They establish in this State the proposition that authority to sell real estate includes authority to execute a binding contract of sale. In our judgment the demurrer to the bill should have been overruled.